PER CURIAM.
This cause is before us on appeal from the judgment and sentence adjudicating appellant guilty of carrying a concealed firearm and sentencing him to serve four years of imprisonment. We find no error and affirm the judgment and sentence. However, the record reflects that the court intended to waive all costs, but the sentence is ambiguous in that regard. Accordingly, we direct the trial court to clarify the sentence to reflect that all court costs have been waived.
BOOTH, C.J., and ERVIN and SMITH, JJ., concur.